Gardner, Presiding Judge.
The defendant was convicted of driving an automobile while under the influence of intoxicating liquor. His certiorari from the traffic court to the superior court was overruled. It is on that judgment that the case is here for review.
This certiorari was based upon the evidence of witness D. H. Byrd who testified that he followed the defendant some distance to a parking establishment where the defendant drove in and parked. That witness testified that when he got to the *216defendant’s car the defendant was seated under the wheel of the car intoxicated, and was in such a condition as to render it less safe for him to- drive an automobile.
Decided September 23, 1959.
Frank A. Bowers, for plaintiff in error.
Paul Webb, Solicitor-General, T. C. Little, Solicitor, Eugene L. Tiller, contra.
The judge in his answer set out the testimony of a witness by the name of S. A. Best (a peace officer), to the effect that he and his partner followed the defendant for some distance. The judge’s answer states: “They observed him for reckless driving. He was very drunk. They had been looking for this car, having been previously notified that a car of its description was operating in the community, and when they saw the car they immediately turned around and followed it. Upon apprehending him, they had him get out of the car and observed that he was very drunk. He had the odor of some alcoholic beverage on his breath and said that he had been drinking beer. There was a little whisky in a bottle in the car. Having-seen the defendant operating the vehicle and having observed and talked with him and noticing the odor of alcohol, it was the opinion of the witness that the defendant was under the influence of alcohol to the extent it was less safe for him to drive.”
In order to convict one for driving under the influence of intoxicants this court has ruled that the evidence must show that the defendant was indeed drinking and that because of this condition his ability to drive was shown to be less safe than his ability to drive without the intoxicants. See Rice v. State, 98 Ga. App. 803 (107 S. E. 2d 270), and Bennett v. State, ante.
The trial court did not err in overruling the certiorari of the defendant.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.